DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 13 October 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 21-40 are pending.
Claims 1-20 are canceled.
Claims 21-40 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 13 October 2020.
Amendments to the drawings have not been submitted with the amendment filed 13 October 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 28, 31-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingardner et al. (US Patent Publ. No. 2014/0110453).
With respect to claim 21, Wingardner et al. disclose a surgical instrument 100 (fig. 1, [0041]) comprising a motor 164 (fig. 11, [0074]); a motor controller 406 (fig. 11, [0075]) configured to control the motor; a processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) coupled to the motor controller; and a memory ([0076]) coupled to the processor, wherein the memory stores: a plurality of set parameters associated with the surgical instrument (current values, RPM values; stored as algorithm or preloaded from a look-up table stored in memory, [0079]); an ultimate threshold associated with each of the set parameters (RPM limit value “W”, [0082], current limit value “B”, [0082]; figs. 12 and 14); and a marginal threshold associated with each of the set parameters (RPM value “Y” current limit value “A”, [0079], figs. 12 and 14); wherein the processor is configured to: monitor, by the processor, a parameter of the plurality of set parameters during use of the surgical instrument (the drive circuit 404 continually monitors RPM, [0082], fig. 12); compare, by the processor, the monitored parameter to an ultimate threshold associated with the parameter (the controller 406 compares the measured RPM signals to the RPM limit “W”, [0082]); adjust, by the motor controller, an operation of the motor based on a result of the comparison of the monitored parameter and the ultimate threshold (if the value is below RPM value “W”, then controller sets current to value zero, [0082]); compare, by the processor, the monitored parameter to a marginal threshold associated with the parameter (controller compares the measured RPM to RPM value “Y”, [0080]); and adjust, by the motor controller, an operation of the motor based on a result of the comparison of the monitored parameter and the marginal threshold (if the value is below the RPM value “Y”, the controller sets current to current value “B”, [0080]).   
With respect to claim 22, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to compare the 
With respect to claim 23, Wingardner et al. disclose that wherein the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to adjust a speed of the motor based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above RPM value “W”, then the motor is driven at RPM value “Z”, if the value is below the RPM value “W”, then the current to the motor is terminated [0082]).  
With respect to claim 24, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to adjust the speed of the motor to zero based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is below the RPM value “W”, then the current to the motor is terminated [0082]).  
With respect to claim 25, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is further configured to set, by the processor, a new marginal threshold (RPM value “Z”) for the parameter based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above the RPM value “W”, then motor is driven at RPM value “Z”; if the value is below the RPM “W”, then the current to the motor is set to zero, [0082]).     
With respect to claim 28, Wingardner et al. disclose that the parameter comprises a current draw of the motor (current supplied by the battery 156, [0075], current supplied to the motor “A”, “B”, [0079], [0080]).  
With respect to claim 31, Wingardner et al. disclose that the surgical instrument further comprises a firing drive system (drive mechanism 160, fig. 5, [0050]), and wherein the parameter 
With respect to claim 32, Wingardner et al. disclose a surgical instrument 100 (fig. 1, [0041]) comprising a motor 164 (fig. 11, [0074]); a motor controller 406 (fig. 11, [0075]) configured to control the motor; a processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) coupled to the motor controller; and a memory ([0076]) coupled to the processor; wherein the processor is configured to: monitor, by the processor, a speed of the motor (the drive circuit continually monitors RPM of the motor, [0080], fig. 11); predict, by the processor, a future motor speed based on the speed of the motor increasing (modeling of instrument operation, [0077], RPM values; stored as algorithm or preloaded from a look-up table stored in memory, [0079], RPM values increase as current to motor increases, fig. 14, [0086]); compare (the controller 406 compares the measured RPM signals to the RPM limit “W”, [0082]), by the processor, the predicted future motor speed to a threshold motor speed (RPM limit values “W”, “Z”, [0082]); and adjust, by the motor controller, the speed of the motor based on a result of the comparison (if the value is below RPM value “W”, then controller sets current to value zero, [0082]).  Since the amount of current required for any given motor speed (RPM) is stored in the memory of the processor, the processor contains the information of (past or future) motor speeds based on the motor speed increase and amount of current supplied to the motor, and therefore the processor is considered to predict a future motor speed based on the speed of the motor increasing. 
With respect to claim 33, Wingardner et al. disclose that the processor is configured to divert the speed of the motor away from an expected speed curve based on the result of the comparison.  Wingardner et al. disclose that if the measured motor RPM value is below RPM value “W”, then the controller terminates current supplied to the motor and thus the current value to the motor is set to zero ([0082]).  Since the processor stores the RPM values and motor current values in a look-up table 
With respect to claim 34, Wingardner et al. disclose a surgical system 100 (fig. 1, [0041]), comprising: a motor 164 (fig. 11, [0074]); a motor control circuit (controller 406, logic control circuit, fig. 11, [0076]) configured to control the motor; a processing circuit (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) coupled to the motor control circuit; and a memory ([0076]) coupled to the processing circuit, wherein the memory stores: a plurality of set parameters associated with the surgical system (current values, RPM values; stored as algorithm or preloaded from a look-up table stored in memory, [0079]); an ultimate threshold associated with each of the set parameters (RPM limit value “W”, [0082], current limit value “B”, [0082]; figs. 12 and 14); and a marginal threshold associated with each of the set parameters (RPM value “Y” current limit value “A”, [0079], figs. 12 and 14); wherein the processing circuit is configured to: monitor, by the processing circuit, a parameter of the plurality of set parameters during use of the surgical system (the drive circuit 404 continually monitors RPM, [0082], fig. 12); compare, by the processing circuit, the monitored parameter to an ultimate threshold associated with the parameter (the controller 406 compares the measured RPM signals to the RPM limit “W”, [0082]); adjust, by the motor control circuit, an operation of the motor based on a result of the comparison of the monitored parameter and the ultimate threshold (if the value is below RPM value “W”, then controller sets current to value zero, [0082]); compare, by the processing circuit, the monitored parameter to a marginal threshold associated with the parameter based on the monitored parameter not reaching or exceeding the ultimate threshold (controller compares the measured RPM to RPM value “Y”, if the value is above the RPM value “Y”, then motor is 
With respect to claim 35, Wingardner et al. disclose that the processor (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is further configured to set, by the processor, a new marginal threshold (RPM value “Z”) for the parameter based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above the RPM value “W”, then motor is driven at RPM value “Z”; if the value is below the RPM “W”, then the current to the motor is set to zero, [0082]).     
With respect to claim 36, Wingardner et al. disclose the processing circuit (driver circuit 404, central processing unit included in controller 406, fig. 11, [0076]) is configured to adjust a speed of the motor based on the monitored parameter reaching or exceeding the ultimate threshold (if the value is above RPM value “W”, then the motor is driven at RPM value “Z”, if the value is below the RPM value “W”, then the current to the motor is terminated [0082]).  
With respect to claim 37, Wingardner et al. disclose the parameter comprises a current draw of the motor of the surgical system (current supplied by the battery 156, [0075], current supplied to the motor “A”, “B”, [0079], [0080]).  
With respect to claim 40, Wingardner et al. disclose the surgical system further comprising a firing drive system (drive mechanism 160, fig. 5, [0050]), and wherein the parameter comprises a firing force experienced by the firing drive system (if the monitored value is below the RPM limit, which denotes that the motor has encountered resistance during firing, then the controller adjusts the current to the motor, [0080], firing difficulty due to tissue thickness, [0077]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner et al. in view of Sugiyama (EP 2,085,017).
With respect to claim 26, Wingardner et al. disclose a processor configured to set a function to the motor controller based on the monitored parameter reaching or exceeding the marginal threshold (if the value is below the RPM value “Y”, the controller sets current to current value “B”, increasing RPM value, [0080]).    
Wingardner et al. fail to disclose that the processor is configured to set, by the processor, a linear progression function to the motor controller based on the monitored parameter reaching or exceeding the marginal threshold.  
Sugiyama discloses a surgical instrument 1 (fig. 1) including a processor configured to adjust an operation of the motor (motor speed and bending speed, [0012], [0031]), and to set by the processor a linear progression function ([0050]-[0051]) to the motor controller based on a monitored parameter (projection of instrument, [0049]), for precise speed adjustment ([0034]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include the processor configured to set, by the processor, a linear progression function to the motor controller, as taught by Sugiyama, to provide precise speed adjustment.    

Wingardner et al. fail to disclose that the processor is configured to set, by the processor, a non-linear progression function to the motor controller based on the monitored parameter reaching or exceeding the marginal threshold.  
Sugiyama discloses a surgical instrument 1 (fig. 1) including a processor configured to adjust an operation of the motor (motor speed and bending speed, [0012], [0031]), and to set by the processor a non-linear progression function (trigonometric function, [0057]) to the motor controller based on a monitored parameter (projection of instrument, [0049]), for precise speed adjustment ([0034], [0059]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include the processor configured to set, by the processor, a non-linear progression function to the motor controller, as taught by Sugiyama, to provide precise speed adjustment.    
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner et al. in view of Ross et al. (US Patent Publ. No. 2011/0034910).
Wingardner et al. fail to disclose the parameter comprising a number of sterilization cycles of the surgical instrument.  
Ross et al. disclose a surgical instrument 10 (fig. 1) including a motor 200 ([0033], a controller (microcontroller 400, [0033], a processor (controller circuit 401, [0033]), and a memory 402 ([0033]), in which the memory includes a sterilization counter 405 ([0037]) and the memory stores a predetermined 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include monitoring of the number of sterilization cycles as taught by Ross et al., to prevent use of a surgical instrument that is beyond its useful life.    
Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner et al. 
Wingardner et al. disclose the surgical instrument comprises a firing drive system (drive mechanism 160, fig. 5, [0050]).
Wingardner et al. fail to disclose the parameter comprises a velocity of the firing drive system, but it is noted that the velocity of the firing drive system can be derived from the speed of the motor (value of RPM below lower limit denotes resistance encountered during firing, [0080], [0095]).  Thus, slowing of the motor indicates slowing of the firing drive system.  Wingardner et al. further disclose monitoring parameters that may comprise current draw of the motor, RPM of the motor, acceleration, voltage, temperature, pressure or other triggering metrics to detect operational states of the motor ([0007], [0075]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Wingardner et al. to include the monitored parameter comprising the velocity of the firing drive system rather than the speed of the motor, as the substitution of an art-recognized equivalent for determining speed of elements of a device, especially since Wingardner et al. teaches that a plurality of parameters may be monitored in the device, and that altering operational speeds, including firing speed, provides benefits such as increasing reliability and increasing lifetime of the device ([0095]).  MPEP 2146.06 II.        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auld (US Patent Publ. No. 2014/0246473) discloses a powered surgical instrument including a motor controller for operating a firing motor ([0159]).
Weir et al. (US Patent Publ. No. 2014/0200596) disclose a surgical clamping device including a linear or non-linear functional relationship between motor current and motor speed ([0090]).
Zemlock et al. (US Patent Publ. No. 2013/0214025) disclose a surgical stapling device including adjusting operations based on measured parameters compared to threshold values.
Flanagan (US Patent Publ. No. 2012/0248167) discloses a surgical stapling device including adjusting operations based on measured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731